DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2015/350451 A1 to Aue et al. (hereinafter “Aue”).
Regarding claim 1, Aue discloses a processing system comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to (paragraph [0039] and [0040]; memory 302 holds computed code configured to implement a translator agent):
acquire target speech data in which a target speech being a speech subject to language inference is recorded or a target feature value that indicates a feature of the 
infer a language of the target speech, based on an inference model for inferring a language of a speech from speech data in which the speech is recorded or a speech feature value that indicates a feature of the speech, and the target speech data or the target feature value (paragraphs [0035]-[0037];translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language);
output an inference result (Abstract and paragraphs [0035]- [0037]; a translation procedure is performed on call audio of the call to generate an audio translation of the source user's speech in the target language for outputting to the target use);
determine whether the inference result is correct; and output the inference result being determined to be correct by the determination unit and the target speech data or the target feature value, as learning data for generating the inference model (Abstract and paragraphs [0035]- [0037] and [0059]; clarify or correct imperfect 1-best recognitions by feeding back selection information identifying the best hypothesis).

Regarding claim 8, Aue discloses a processing method executed by a computer, the method comprising:

inferring a language of the target speech, based on an inference model for inferring a language of a speech from speech data in which the speech is recorded or a speech feature value that indicates a feature of the speech, and the target speech data or the target feature value (paragraphs [0035]-[0037];translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language);
outputting an inference result (Abstract and paragraphs [0035]- [0037]; a translation procedure is performed on call audio of the call to generate an audio translation of the source user's speech in the target language for outputting to the target use):
determining whether the inference result is correct; and outputting the inference result being determined to be correct in and the target speech data or the target feature value, as learning data for generating the inference model (Abstract and paragraphs [0035]- [0037] and [0059]; clarify or correct imperfect 1-best recognitions by feeding back selection information identifying the best hypothesis).

Regarding claim 9, Aue discloses non-transitory storage medium storing a program causing: computer to:
acquire target speech data in which a target speech being a speech subject to language inference is recorded or a target feature value that indicates a feature of the target speech (paragraphs [0035] and [0037]; translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language);
infer a language of the target speech, based on an inference model for inferring a language of a speech from speech data in which the speech is recorded or a speech feature value that indicates a feature of the speech, and the target speech data or the target feature value (paragraphs [0035]-[0037];translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language);
output an inference result (Abstract and paragraphs [0035]- [0037]; a translation procedure is performed on call audio of the call to generate an audio translation of the source user's speech in the target language for outputting to the target use);
determine whether the inference result is correct; and output the inference result being determined to be and the target speech data or the target feature value, as learning data for generating the inference model (Abstract and paragraphs [0035]- .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2015/0350451 A1 to Aue et al. (hereinafter “Aue”) in view of U.S Patent No. 9,025,760 B1 to Pettay et al. (hereinafter “Pettay”).
Regarding claim 2, Aue discloses the processing system according to claim 1, wherein the processor is further configured to execute the one or more instructions to:
make a call (Abstract and paragraph [0037]; make a call between Alice and Bob):

refer to interpretation staff information in which an interpreter for each of a plurality of languages and contact information are registered and extract the interpreter for a language indicated by the inference result (Abstract and paragraphs [0035]-[0037];translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language):
output information indicating the extracted interpreter (Abstract and paragraphs [0035]- [0037]; a translation procedure is performed on call audio of the call to generate an audio translation of the source user's speech in the target language for outputting to the target use).
Aue does not teach a call control unit that puts put a call with a calling party on hold and cause a call with the interpreter who is specified from among the extracted interpreters to be started.
In the same field of endeavor, Pettay discloses a call control unit that puts put a call with a calling party on hold and cause a call with the interpreter who is specified 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Aue’s teaching with a feature of a call control unit that puts put a call with a calling party on hold and cause a call with the interpreter who is specified from among the extracted interpreters to be started as taught by Pettay in order to interpret between calls while call is on holding.

Regarding claim 3, Aue discloses the processing system according to claim 2, wherein the processor is further configured to execute the one or more instructions to:
start a three-party call including the calling party and the interpreter, and, when an elapsed time since the three-party call is started exceeds a predetermined time, determine that the inference result is correct (paragraphs [0070] and [0109]; system with three (or more) users could have each user speaking a different language, where their speech would be translated into both (or more) target languages).
However, Aue does not teach when receiving a predetermined input after putting a call with the calling party on hold and causing a call with the specified interpreter to be started.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Aue’s teaching with a feature of when receiving a predetermined input after putting a call with the calling party on hold and causing a call with the specified interpreter to be started as taught by Pettay in order to interpret between calls while call is on holding.

Regarding claim 4, Aue discloses the processing system according to claim 2, wherein the processor is further configured to execute the one or more instructions to:
start a three-party call including the calling party and the interpreter, causing a call with the specified interpreter to be started, reproducing the target speech data, and sending a reproduced sound to a call terminal of the interpreter, and, when the three-party call is started, determine that the inference result is correct (paragraphs [0070] and [0109]; system with three (or more) users could have each user speaking a different language, where their speech would be translated into both (or more) target languages).
Aue does not teach when receiving a predetermined input after putting a call with the calling party on hold.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Aue’s teaching with a feature of when receiving a predetermined input after putting a call with the calling party on hold as taught by Pettay in order to interpret between calls while call is on holding.

Regarding claim 5, Aue discloses the processing system according claim 2, wherein the processor is further configured to execute the one or more instructions to:
while keeping a call with the calling party on hold, reproduce a holding sound that outputs a predetermined message in a language indicated by the inference result, and send a reproduced sound to a call terminal of the calling party, and accept a predetermined input from the calling party during reproduction of the holding sound, determine that the inference result is correct when an input from the calling party is a first input, and determine that the inference result is not correct when an input from the calling party is a second input (Abstract and paragraphs [0035]- [0037] and [0059]; clarify or correct imperfect 1-best recognitions by feeding back selection information identifying the best hypothesis. Further, having access to the source text might also 

Regarding claim 6, Aue discloses the processing system according to claim 5, wherein the processor is further configured to execute the one or more instructions to:
determine that the inference result is not correct when no input is received from the calling party within a predetermined time limit (paragraph [0059]; he bot may also communicate the speech recognition results of the source audio signal to the source speaker 104a and/or the target listener 104b. The source speaker can then correct the recognition results by feeding back correction information to the bot via the network 106 in order to get a better translation, or try repeating or restating their utterance (or portions thereof) in order to achieve better recognition and translation).
 
Regarding claim 7, Aue discloses the processing system according to claim 5, wherein the processor is further configured to execute the one or more instructions to:
when the inference result includes a plurality of languages, reproduce the message spoken in a language that has highest reliability, and, when an input from the calling party is a second input or there is no input from the calling party within a predetermined time limit, reproduce the message spoken in a language that has second highest reliability (paragraphs [0037]-[0039]; Performing translation on a per-such interval basis may result in a higher quality of translation as the translation procedure can make use of the context in which words appear in a sentence to effect a more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653